3 U.S. 333 (____)
3 Dall. 333
DEL COL
versus
ARNOLD.
Supreme Court of United States.

*334 The first and second points were argued, at the last Term, by Dallas and Reed (of South Carolina) for the Plaintiffs in error, and by Pringle (of South Carolina) for the Defendant: and the third and fourth points were argued at the present Term, by the same counsel for the Plaintiffs in error, and by Ingersoll and Lewis for the Defendant.
THE COURT delivered, at different times, the following opinions:
On the first point, that there was a sufficient probable cause for seizing and bringing the Grand Sachem into port.
On the Second point, that the right of seizing and bringing in a vessel for further examination, does not authorise, or excuse, any spoliation, or damage, done to the property; but that the captors proceed at their peril, and are liable for all the consequent injury and loss.
On the third point, that the owners of the privateer are responsible for the conduct of their agents, the officers and crew, *335 to all the world; and that the measure of such responsibility is the full value of the property injured, or destroyed.[*]
On the fourth point, that whatever might, originally, have been the irregularity in attaching the Industry and her cargo, it is compleatly obviated, since the captors had a power to sell the prize; and by their own agreement, they have consented that the proceeds of the sale should abide the issue of the present suit.
The decree of the Circuit Court affirmed.
NOTES
[*]  CHASE, and IREDELL, Justices, agreed that the owners were responsible, but differed as to the extent, observing that the privateer's men were justifiable in abandoning, to save themselves from captivity; but that the revoval of the money into the privateer, and the subsequent scutling of the brig, were unlawful acts.